DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
1.	Election made by Applicant claims 1-17, 23-29 are elected without traverse. Claims 18-22 and 30-32 are withdrawn. 


Allowable Subject Matter
2.	Claims 8-9, 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	Claims 1, 4 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2008/0163062) in view Hardin et al. (US 2013/0247094).
	Regarding claim 1, Lee teaches a system for providing an emergency sound alert, comprising: one or more processors coupled to memory, configured to: read tone information and volume level information corresponding to an emergency sound generator from the memory (see fig. 1,  ¶ 0052, 0060, 0067-0068. The system having memory is able to read the pitch information, volume information sound length information in regards to the generation control.); and control an output sound of the emergency sound generator based on the tone information and volume level information (see fig. 1 ¶ 0052, 0060, 0067-0068. The system provides control to output of content audio based on profile configurations of the pitch, volume and sound length information upon the generation unit generating the output sound based on the audio unit operation.); and the memory storing the tone information including frequency variation data over a predetermined period and the volume level information including volume level variation data over the predetermined period (see fig. 2-3C, ¶ 0068-0073. The system having frequency value based on the pitch information and volume information which the pitch is related to frequency of sound and volume related to amplitude of sound. The system having sound length information related to a time period in which the frequency is sound pitch is adjusted.).  
	Lee discloses a sound content being provided in which the system generates the adjustments in which the sound is outputted. However Lee does not mention emergency sound alert. 
	Hardin teaches a emergency sound alert (see ¶ 0066. Hardin provides a audio generator in which the system outputs emergency alert content.).
	It would have been obvious to one or ordinary skill in the art before the effective filing date to modify Lee to incorporate emergency alert content (sound). The modification provides the system with an alert content to be presented with the adjustments taught by Lee.


Regarding claim 4, Lee teaches method for providing an emergency sound alert, comprising: reading, using one or more processors, tone information and volume level information corresponding to an emergency sound generator from memory coupled to the one or more processors (see fig. 1,  ¶ 0052, 0060, 0067-0068. The system having memory is able to read the pitch information, volume information sound length information in regards to the generation control.); and controlling, using the one or more processors, an output sound of the emergency sound generator based on the tone information and volume level information, (see fig. 1 ¶ 0052, 0060, 0067-0068. The system provides control to output of content audio based on profile configurations of the pitch, volume and sound length information upon the generation unit generating the output sound based on the audio unit operation.); and 2 \\DC - 773928/045012 - 17025729 v1U.S. Application No. 16/815,988 Reply to Restriction Requirement mailed January 5, 2022 wherein the tone information includes data of frequency variation over a predetermined period, and the volume level information includes data of volume level variation over the predetermined period (see fig. 2-3C, ¶ 0068-0073. The system having frequency value based on the pitch information and volume information which the pitch is related to frequency of sound and volume related to amplitude of sound. The system having sound length information related to a time period in which the frequency is sound pitch is adjusted.).  
	Lee discloses a sound content being provided in which the system generates the adjustments in which the sound is outputted. However Lee does not mention emergency sound alert. 
	Hardin teaches a emergency sound alert (see ¶ 0066. Hardin provides a audio generator in which the system outputs emergency alert content.).
	It would have been obvious to one or ordinary skill in the art before the effective filing date to modify Lee to incorporate emergency alert content (sound). The modification provides the system with an alert content to be presented with the adjustments taught by Lee.


5.	Claims 5, 14, 23, 29 are rejected under 35 U.S.C. 103 as being unpatentable over Shah (US 2015/0063598) in view Silverstien et al. (US 2017/0328997) in further view of Vilhelmsen (US 2018/0367887).
	Regarding claim 5, Shah teaches a synchronization system, comprising: a first node including a first emergency sound generator configured to: read first tone information and first volume level information both corresponding to the first emergency sound generator from at least one memory; and generate a first tone signal having a voltage level based on the first tone information and the first volume level information (see fig. 4, 8, ¶ 0015-0017, 0024-0025. The system determines the audio sound to be provided to a device. The system looks up the audio characteristics (tone, frequency, volume, etc..). based on the device profile, the system provides the audio signal to the device. The system permits the device to playback the audio characteristic (alarm) for that device.); a second node including a second emergency sound generator configured to: read second tone information and second volume level information both corresponding to the second emergency sound generator from the at least one memory; and generate a second tone signal having a voltage level based on the second tone information and the second volume level information (see fig. 4, 8, ¶ 0015-0017, 0024-0025. The system determines the audio sound to be provided to a device. The system looks up the audio characteristics (tone, frequency, volume, etc..). based on the device profile, the system provides the audio signal to the device. The system permits the device to playback the audio characteristic (alarm) for that device.); wherein each of the first tone information and the second tone information includes data of frequency variation over a predetermined period, and each of the first volume level information and the second volume level information includes data of volume level variation over the predetermined period (see fig. 4, 8, ¶ 0015-0017, 0024-0025. The system having the audio profile provides the tone, duration, volume and priority of each type of audible alarm that each device can produce. Thus the duration (predetermined period) is provided as well as tone and the volume. Therefore each audio profile provides for different variations of audibility information.). 
	Shah does not disclose voltage level and one or more processors configured to synchronize the first tone signal and the second tone signal.
	Silverstein teaches  one or more processors configured to synchronize the first tone signal and the second tone signal (see ¶ 0145. The system having timing information for the devices, provides for the timing synchronization information for synchronizing various devices.).
	It would have been obvious to one or ordinary skill in the art before the effective filing date to modify Shah to incorporate synchronizing devices. The modification provides the system for synching devices for audible playback. 
	Vilhelmsen teaches voltage level (see fig. 4, ¶ 0080. The electronic signal having amplitude, frequency and phase characteristics of the audio signal in which the audio signal is provided as voltage. The voltage level is considered based on the audio characteristics.).   
 It would have been obvious to one or ordinary skill in the art before the effective filing date to modify Shah and Silverstien to incorporate voltage level. The modification provides voltage level based on the audio characteristics.  


Regarding claim 14, Shah teaches a synchronization method, comprising: reading, by a first node including a first emergency sound generator, first tone information and first volume level information both corresponding to the first emergency sound generator from at least one memory coupled; and generating, by the first node, a first tone signal having a voltage level based on the first tone information and the first volume level information (see fig. 4, 8, ¶ 0015-0017, 0024-0025. The system determines the audio sound to be provided to a device. The system looks up the audio characteristics (tone, frequency, volume, etc..). based on the device profile, the system provides the audio signal to the device. The system permits the device to playback the audio characteristic (alarm) for that device.); reading, by a second node including a second emergency sound generator, second tone information and second volume level information both corresponding to the second emergency sound generator from the at least one memory; and generating, by the second node, a second tone signal having a voltage level based on the second tone information and the second volume level information (see fig. 4, 8, ¶ 0015-0017, 0024-0025. The system determines the audio sound to be provided to a device. The system looks up the audio characteristics (tone, frequency, volume, etc..). based on the device profile, the system provides the audio signal to the device. The system permits the device to playback the audio characteristic (alarm) for that device.); wherein each of the first tone information and the second tone information includes data of frequency variation over a predetermined period, and each of the first volume level information and the second volume level information includes data of volume level variation over the predetermined period. (see fig. 4, 8, ¶ 0015-0017, 0024-0025. The system having the audio profile provides the tone, duration, volume and priority of each type of audible alarm that each device can produce. Thus the duration (predetermined period) is provided as well as tone and the volume. Therefore each audio profile provides for different variations of audibility information.). 
Shah does not disclose voltage level and one or more processors configured to synchronize the first tone signal and the second tone signal.
Silverstein teaches  one or more processors configured to synchronize the first tone signal and the second tone signal (see ¶ 0145. The system having timing information for the devices, provides for the timing synchronization information for synchronizing various devices.).
It would have been obvious to one or ordinary skill in the art before the effective filing date to modify Shah to incorporate synchronizing devices. The modification provides the system for synching devices for audible playback. 
Vilhelmsen teaches voltage level (see fig. 4, ¶ 0080. The electronic signal having amplitude, frequency and phase characteristics of the audio signal in which the audio signal is provided as voltage. The voltage level is considered based on the audio characteristics.).  
 It would have been obvious to one or ordinary skill in the art before the effective filing date to modify Shah and Silverstien to incorporate voltage level. The modification provides voltage level based on the audio characteristics.  


Regarding claim 23, Shah teaches a synchronization system, comprising: a first node including a first emergency sound generator, configured to: generate a first tone signal having a voltage level; output the generated first tone signal to a second node; and generate a first sound wave based on the first tone signal; and the second node including a second emergency sound generator, configured to: receive the first tone signal from the first node; and generate a second sound wave based on the received first tone signal (see fig. 4, 8, ¶ 0015-0017, 0024-0025. The system determines the audio sound to be provided to a device. The system looks up the audio characteristics (tone, frequency, volume, etc..). based on the device profile, the system provides the audio signal to the device. The system permits the device to playback the audio characteristic (alarm) for that device. The system having the audio profile provides the tone, duration, volume and priority of each type of audible alarm that each device can produce. Therefore each audio profile provides for different variations of audibility information.). 
Shah does not disclose voltage level and wherein the first sound wave is synchronized with the second sound wave in tone and phase.
Silverstein teaches  wherein the first sound wave is synchronized with the second sound wave in tone and phase (see ¶ 0145. The system having timing information for the devices, provides for the timing synchronization information for synchronizing various devices.).
It would have been obvious to one or ordinary skill in the art before the effective filing date to modify Shah to incorporate synchronizing devices. The modification provides the system for synching devices for audible playback. 
Vilhelmsen teaches voltage level (see fig. 4, ¶ 0080. The electronic signal having amplitude, frequency and phase characteristics of the audio signal in which the audio signal is provided as voltage. The voltage level is considered based on the audio characteristics.).  
 It would have been obvious to one or ordinary skill in the art before the effective filing date to modify Shah and Silverstien to incorporate voltage level. The modification provides voltage level based on the audio characteristics.  


Regarding claim 29, Shah teaches a synchronization method, comprising: generating, by a first node including a first emergency sound generator, a first tone signal having a voltage level; outputting, by the first node, the generated first tone signal to a second node; generating, by the first node, a first sound wave based on the first tone signal; receiving, by the second node including a second emergency sound generator, the first tone signal from the first node; and generating, by the second node, a second sound wave based on the received first tone signal (see fig. 4, 8, ¶ 0015-0017, 0024-0025. The system determines the audio sound to be provided to a device. The system looks up the audio characteristics (tone, frequency, volume, etc..). based on the device profile, the system provides the audio signal to the device. The system permits the device to playback the audio characteristic (alarm) for that device. The system having the audio profile provides the tone, duration, volume and priority of each type of audible alarm that each device can produce. Therefore each audio profile provides for different variations of audibility information.). 
Shah does not disclose voltage level and wherein the first sound wave is synchronized with the second sound wave in tone and phase.
Silverstein teaches  wherein the first sound wave is synchronized with the second sound wave in tone and phase (see ¶ 0145. The system having timing information for the devices, provides for the timing synchronization information for synchronizing various devices.).
It would have been obvious to one or ordinary skill in the art before the effective filing date to modify Shah to incorporate synchronizing devices. The modification provides the system for synching devices for audible playback. 
Vilhelmsen teaches voltage level (see fig. 4, ¶ 0080. The electronic signal having amplitude, frequency and phase characteristics of the audio signal in which the audio signal is provided as voltage. The voltage level is considered based on the audio characteristics.).  
 It would have been obvious to one or ordinary skill in the art before the effective filing date to modify Shah and Silverstien to incorporate voltage level. The modification provides voltage level based on the audio characteristics.  



6.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Shah (US 2015/0063598) in view Paepcke et al. (US 10,205,428).
Regarding claim 15, Shah teaches a system for providing an emergency sound alert, comprising: one or more processors coupled to memory, configured to: read volume level information corresponding to an emergency sound generator over a control area network (CAN) bus; and scale an output of a resultant tone signal based on the volume level information; control an output sound of the emergency sound generator based on the scaled resultant tone signal (see fig. 4, 8, ¶ 0015-0017, 0024-0025. The system determines the audio sound to be provided to a device. The system looks up the audio characteristics (tone, frequency, volume, etc..). based on the device profile, the system provides the audio signal to the device. The system permits the device to playback the audio characteristic (alarm) for that device. The network being a LAN, WAN or Internet networks.), and6 \\DC - 773928/045012 - 17025729 v1U.S. Application No. 16/815,988 Reply to Restriction Requirement mailed January 5, 2022 wherein tone information includes data of frequency level variation over a predetermined or non-predetermined period, and the volume level information includes data of resultant volume levels (see fig. 4, 8, ¶ 0015-0017, 0024-0025. The system having the audio profile provides the tone, duration, volume and priority of each type of audible alarm that each device can produce. Thus the duration (predetermined period) is provided as well as tone and the volume. Therefore each audio profile provides for different variations of audibility information.).   
Shah does not disclose a CAN (control area network).
Paepcke teaches a CAN (control area network) (see col. 7, line 66-col. 8, line 22. The audible alarm can be communicated via a controller area network.). 
 It would have been obvious to one or ordinary skill in the art before the effective filing date to modify Shah to incorporate a control area network. The modification provides the alarm or alert to be transmitted on a control area network rather than a local or wide area network.   


7.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2008/0163062) in view Hardin et al. (US 2013/0247094) in further view of Shah (US 2015/0063598).
	Regarding claim 2, Lee and Hardin do not teach the system of claim 1, wherein the one or more processors are further configured to: read a frequency and a volume level corresponding to a time point of the predetermined period; and control at the time point, the output sound based on the read frequency and the volume level. 
	Shah teaches read a frequency and a volume level corresponding to a time point of the predetermined period; and control at the time point, the output sound based on the read frequency and the volume level (see fig. 4, 8, ¶ 0015-0017, 0024-0025. The system determines the audio sound to be provided to a device. The system looks up the audio characteristics (tone, frequency, volume, etc..). based on the device profile, the system provides the audio signal to the device. The system permits the device to playback the audio characteristic (alarm) for that device. The system having the audio profile provides the tone, duration, volume and priority of each type of audible alarm that each device can produce. Therefore each audio profile provides for different variations of audibility information.). 
It would have been obvious to one or ordinary skill in the art before the effective filing date to modify Shah to incorporate reading frequency and volume levels for the audio signal. The modification provides the system for determining the audio output in regards to the profile of the audio signal. 

8.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2008/0163062) in view Hardin et al. (US 2013/0247094) in further view of Wang (US 2011/0254875).
	Regarding claim 3, Lee and Hardin do not teach the system of claim 1, wherein the volume level variation data are provided to be compliant to a preset requirement.  
	Wang teaches wherein the volume level variation data are provided to be compliant to a preset requirement (see ¶ 0025. The audio volume adjustments ( volume levels) are corresponded to a preset criterion that are required by the user.).
It would have been obvious to one or ordinary skill in the art before the effective filing date to modify Lee and Hardin to incorporate volume variation levels in correlation to a preset requirement. The modification provides the system for altering the volume to a preset condition. 


9.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Shah (US 2015/0063598) in view Silverstien et al. (US 2017/0328997) in further view of Vilhelmsen (US 2018/0367887) in further view of Ramirez-Mireles et al. (US 7,076,002).
Regarding claim 6, Shah, Silverstien and Vilhelmsen do not teach the system of claim 5, wherein the one or more processors are further configured to synchronize the first tone signal and the second tone signal one to another by setting a phase offset between the first tone signal and the second tone signal to be the same. 
Ramirez teaches wherein the one or more processors are further configured to synchronize the first tone signal and the second tone signal one to another by setting a phase offset between the first tone signal and the second tone signal to be the same (see col. 13, lines 56-col. 14, lines 29. The tones are synchronized having phase offset.).
 It would have been obvious to one or ordinary skill in the art before the effective filing date to modify Shah, Silverstien and Vilhelmsen to incorporate synchronizes the first and second tones. The modification provides the system for synching the tones in correlation with a phase offset. 






10.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Shah (US 2015/0063598) in view Silverstien et al. (US 2017/0328997) in further view of Vilhelmsen (US 2018/0367887) in further view of Ramirez-Mireles et al. (US 7,076,002) in further view of Culbert et al. (US 2006/0067535).
Regarding claim 7, Shah, Silverstien, Vilhelmsen and Ramirez do not teach the system of claim 6, wherein to synchronize the first tone signal and the second tone signal, the first node and the second node each determine a common global time based on one or more synch messages transmitted from a main node.  
Culbert teaches wherein to synchronize the first tone signal and the second tone signal, the first node and the second node each determine a common global time based on one or more synch messages transmitted from a main node (see ¶ 0043. The audio signals are synchronized to a global time.).
 It would have been obvious to one or ordinary skill in the art before the effective filing date to modify Shah, Silverstien, Vilhelmsen and Ramirez to incorporate synchronizes the first and second tones (audio signals) to a global time. The modification provides the system for synching the tones in correlation with a global time. 








11.	Claims 10, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Shah (US 2015/0063598) in view Silverstien et al. (US 2017/0328997) in further view of Vilhelmsen (US 2018/0367887) in further view of Sugiyama (US 2011/0176688).
	Regarding claim 10, Shah, Silverstien, Vilhelmsen do not teach the system of claim 5, wherein the first tone signal and the second tone signal both are digital signals, wherein the first node further comprises: a first digital-to-analog converter configured to the digital first tone signal to an analog first tone signal; and a first speaker configured to generate a first sound wave based on the analog first tone signal, and wherein the second node further comprises: a second digital-to-analog converter configured to the digital second tone signal to an analog second tone signal; and a second speaker configured to generate a second sound wave based on the analog second tone signal.  
	Sugiyama teaches wherein the first tone signal and the second tone signal both are digital signals, wherein the first node further comprises: a first digital-to-analog converter configured to the digital first tone signal to an analog first tone signal; and a first speaker configured to generate a first sound wave based on the analog first tone signal, and wherein the second node further comprises: a second digital-to-analog converter configured to the digital second tone signal to an analog second tone signal; and a second speaker configured to generate a second sound wave based on the analog second tone signal (see fig. 1, ¶ 0039-0040. The system converts the signals from ADC to DAC in which is outputted to speakers.).
 It would have been obvious to one or ordinary skill in the art before the effective filing date to modify Shah, Silverstien, Vilhelmsen to incorporate signal conversion from AD to DA and then output to speakers. The modification provides the system outputting signals to  speakers after the conversion.  

Regarding claim 11, Shah, Silverstien, Vilhelmsen do not teach the system of claim 5, wherein the first tone signal and the second tone signal both are digital signals, wherein the one or more processors are configured to generate the digital first and second tone signals, the system further comprising: a signal mixer configured to mix the digital first and second tone signals; a digital-to-analog converter configured to the mixed digital tone signal to an analog tone signal; a speaker configured to generate a sound wave based on the analog tone signal; and a second speaker configured to generate a second sound wave based on the analog second tone signal.  
	Sugiyama teaches wherein the first tone signal and the second tone signal both are digital signals, wherein the one or more processors are configured to generate the digital first and second tone signals, the system further comprising: a signal mixer configured to mix the digital first and second tone signals; a digital-to-analog converter configured to the mixed digital tone signal to an analog tone signal; a speaker configured to generate a sound wave based on the analog tone signal; and a second speaker configured to generate a second sound wave based on the analog second tone sig (see fig. 1, ¶ 0039-0040. The system converts the signals from ADC to DAC in which is outputted to speakers. The signals that are converted are mixed signals.).
 It would have been obvious to one or ordinary skill in the art before the effective filing date to modify Shah, Silverstien, Vilhelmsen to incorporate signal conversion from AD to DA and then output to speakers. The modification provides the system outputting signals to  speakers after the conversion.  

12.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Shah (US 2015/0063598) in view Silverstien et al. (US 2017/0328997) in further view of Vilhelmsen (US 2018/0367887) in further view of Dibello et al. (US 2019/0149584).
	Regarding claim 12, Shah, Silverstien, Vilhelmsen do not teach the system of claim 5, wherein the first volume level information includes one or more volume level segments design in pair.  
	Dibello teaches wherein the first volume level information includes one or more volume level segments design in pair (see ¶ 0042, 0133. The system matches the volume levels of devices.).
 It would have been obvious to one or ordinary skill in the art before the effective filing date to modify Shah, Silverstien, Vilhelmsen to incorporate to match volume levels for other devices with a first device. The modification provides the system paring  or matching volume levels with devices.   





13.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Shah (US 2015/0063598) in view Silverstien et al. (US 2017/0328997) in further view of Vilhelmsen (US 2018/0367887) in further view of Ollander et al. (US 10,607,457).
	Regarding claim 13, Shah, Silverstien, Vilhelmsen do not teach the system of claim 5, wherein the frequency variation of the first tone information defined over the predetermined period is periodically repeated for every predetermined time period.  
	Ollander teaches wherein the frequency variation of the first tone information defined over the predetermined period is periodically repeated for every predetermined time period (see col. 6, lines 50-62. The system repeats the alert signal as a pattern.).
 It would have been obvious to one or ordinary skill in the art before the effective filing date to modify Shah, Silverstien, Vilhelmsen to incorporate to repeating an alert tone. The modification provides the system for repeating an alert for a user.    


14.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Shah (US 2015/0063598) in view Paepcke et al. (US 10,205,428) in further view of Bleidt (US 2015/0332685).
	Regarding claim 16, Shah and Paepcke do not teach the system of claim 15, wherein the resultant tone signal is a signal provided by mixing at least two tones, and each resulting volume level is a level upon which the resultant tone signal is based to be scaled.  
	Bleidt teaches wherein the resultant tone signal is a signal provided by mixing at least two tones, and each resulting volume level is a level upon which the resultant tone signal is based to be scaled (see ¶ 0057. The audio mixer mixes the tones or audio signals and the volume control makes adjustments so the output signals is scaled so that the full scaled output signal.).
 It would have been obvious to one or ordinary skill in the art before the effective filing date to modify Shah, Paepcke to incorporate to scaled tones with volume adjustments. The modification provides the system for scaling tones for a system.    


15.	Claims 24, 27 are rejected under 35 U.S.C. 103 as being unpatentable over Shah (US 2015/0063598) in view Silverstien et al. (US 2017/0328997) in further view of Vilhelmsen (US 2018/0367887).
	Regarding claim 24, Shah teaches the system of claim 23, wherein the first tone signal is associated with variations of frequencies and volume levels over a predetermined period (see fig. 4, 8, ¶ 0015-0017, 0024-0025. The system determines the audio sound to be provided to a device. The system looks up the audio characteristics (tone, frequency, volume, etc..). based on the device profile, the system provides the audio signal to the device. The system permits the device to playback the audio characteristic (alarm) for that device. The system having the audio profile provides the tone, duration, volume and priority of each type of audible alarm that each device can produce. Therefore each audio profile provides for different variations of audibility information.). 

Regarding claim 27, Shah teaches the system of claim 23, wherein the first tone signal is generated by the one or more processors reading first tone information and volume level information both corresponding to the first emergency sound generator from the memory, wherein the first tone information includes data of frequency variation over a predetermined period, and the first volume level information includes data of volume level variation over the predetermined period (see fig. 4, 8, ¶ 0015-0017, 0024-0025. The system determines the audio sound to be provided to a device. The system looks up the audio characteristics (tone, frequency, volume, etc..). based on the device profile, the system provides the audio signal to the device. The system permits the device to playback the audio characteristic (alarm) for that device. The system having the audio profile provides the tone, duration, volume and priority of each type of audible alarm that each device can produce. Therefore each audio profile provides for different variations of audibility information.). 



16.	Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Shah (US 2015/0063598) in view Silverstien et al. (US 2017/0328997) in further view of Vilhelmsen (US 2018/0367887) in further view of Chen et al. (US 7,174,229).
	Regarding claim 25, Shah, Silverstien and Vilhelmsen do not teach the system of claim 23, wherein the first node comprises: a first multiplexer configured to: receive the first tone signal generated by one or more processors coupled to memory; and output the first tone signal through at least one of a first output port and a second output port of the first multiplexer; and the first sound generator coupled to the first output port, configured to generate the first sound wave, wherein the first tone signal is output to an input port of the second node through the second output port.
	Chen teaches wherein the first node comprises: a first multiplexer configured to: receive the first tone signal generated by one or more processors coupled to memory; and output the first tone signal through at least one of a first output port and a second output port of the first multiplexer; and the first sound generator coupled to the first output port, configured to generate the first sound wave, wherein the first tone signal is output to an input port of the second node through the second output port (see fig. 2, col. 3, lines 3-14, claim 17. The system having a signal to one port and the signal provided to a multiplexer and provided to another port.).
  It would have been obvious to one or ordinary skill in the art before the effective filing date to modify Shah, Silverstien and Vilhelmsen to incorporate to multiplexer in which the signal is provided to a port and the split signal provided to another port. The modification having a signal that is provided to two ports.    

	
17.	Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Shah (US 2015/0063598) in view Silverstien et al. (US 2017/0328997) in further view of Vilhelmsen (US 2018/0367887) in further view of Jia et al. (US 2014/0219482).
	Regarding claim 26, Shah, Silverstien and Vilhelmsen do not teach the system of claim 23, wherein the second node comprises: 8 \\DC - 773928/045012 - 17025729 v1U.S. Application No. 16/815,988 Reply to Restriction Requirement mailed January 5, 2022 a second multiplexer configured to: receive the first tone signal through the input port; and output the received first tone signal through at least one of a third output port and a fourth output port of the second multiplexer; and the second sound generator coupled to the third output port, configured to generate the second sound wave, wherein the first tone signal is output to an input port of another node through the fourth output port.  
	Jia teaches 8 \\DC - 773928/045012 - 17025729 v1U.S. Application No. 16/815,988 Reply to Restriction Requirement mailed January 5, 2022a second multiplexer configured to: receive the first tone signal through the input port; and output the received first tone signal through at least one of a third output port and a fourth output port of the second multiplexer; and the second sound generator coupled to the third output port, configured to generate the second sound wave, wherein the first tone signal is output to an input port of another node through the fourth output port (see fig. 6, ¶ 0055. The system having second multiplexer provide output of third and fourth signals.). 
 It would have been obvious to one or ordinary skill in the art before the effective filing date to modify Shah, Silverstien and Vilhelmsen to incorporate to multiplexer in which the signal is provided to a port and the provide the signal to another multiplexer to another port. The modification having a signal that is provided to multiple ports.    

18.	Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Shah (US 2015/0063598) in view Silverstien et al. (US 2017/0328997) in further view of Vilhelmsen (US 2018/0367887) in further view of Sakata (US 5,388,159).
	Regarding claim 28, Shah, Silverstien and Vilhelmsen do not teach the system of claim 23, further comprising: at least one phase shifter positioned in at least one of a path between the first output port and the first emergency sound generator; and a path between the third output port and the second emergency sound generator.
	Sakata teaches at least one phase shifter positioned in at least one of a path between the first output port and the first emergency sound generator; and a path between the third output port and the second emergency sound generator (see fig. 18, col. 8, lines 7-29. The system supplies the audio source signal to one output port  via a phase shifter and the second signal to a second port.). 
	  It would have been obvious to one or ordinary skill in the art before the effective filing date to modify Shah, Silverstien and Vilhelmsen to incorporate to multiplexer in which the signal is provided to via phase shifter to a port and the provide the signal to another port. The modification having a signals  be processed at different modules.     


Conclusion
19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSAD MOHAMMED whose telephone number is (571)270-7253. The examiner can normally be reached 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASSAD MOHAMMED/Examiner, Art Unit 2651      

/DUC NGUYEN/Supervisory Patent Examiner, Art Unit 2651